NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

WILLIAM ROBERT NORRIE,                          No.    17-56532

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02163-DSF

 v.
                                                MEMORANDUM*
BRAD KRASNOFF, Chapter 7 Trustee;
MARK BLISS,

                Defendants-Appellees.


In re: WILLIAM ROBERT NORRIE,                   No.    18-56324

             Debtor.                            D.C. No. 2:16-cv-02163-DSF
______________________________

WILLIAM ROBERT NORRIE,

                Appellant,

 v.

BRAD KRASNOFF, Chapter 7 Trustee;
MARK BLISS,

                Appellees.

                   Appeals from the United States District Court
                      for the Central District of California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     Dale S. Fischer, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      In these consolidated appeals, chapter 7 debtor William Robert Norrie

appeals pro se from the district court’s orders denying his motions for relief under

Federal Rule of Civil Procedure 60. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for an abuse of discretion the district court’s decisions

regarding reconsideration. United States v. Fowler (In re Fowler), 394 F.3d 1208,

1214 (9th Cir. 2005). We affirm.

      The district court did not abuse its discretion in denying as untimely Norrie’s

“Request For Relief Under F.R.Civ.P 60,” received by the district court on

September 14, 2017, because the motion was filed more than 14 days after entry of

the district court’s judgment. See Fed. R. Bankr. P. 8022.

      The district court did not abuse its discretion in denying for lack of

jurisdiction Norrie’s “Motion To Request Relief Under F.R.Civ.P. 60(b)(6) From

The Court’s Order denying Motion For Reconsideration Dated November 29,

2017,” filed on August 8, 2018. See Griggs v. Provident Consumer Disc. Co., 459

U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event



      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     17-56532
of jurisdictional significance—it confers jurisdiction on the court of appeals and

divests the district court of its control over those aspects of the case involved in

the appeal.”).

      We lack jurisdiction to consider Norrie’s arguments concerning the district

court’s September 22, 2016 order, because Norrie failed to file a timely notice of

appeal or motion for rehearing. See Fed. R. App. P. 4(a)(1) (time to file notice of

appeal); Fed. R. App. P. 6(b) (Rule 4(a)(1) applies to an appeal from final

judgment of district court acting in appellate jurisdiction; timely motion for

rehearing tolls the time to file an appeal); Bowles v. Russell, 551 U.S. 205, 214

(2007) (timely filing of a notice of appeal in a civil case is a jurisdictional

requirement).

      We do not consider Norrie’s contentions concerning issues in his other

appeals.

      Appellee Mark Bliss’s motion to file a corrected brief (Docket Entry No. 37

in No. 17-56532 and Docket Entry No. 17 in No. 18-56324) is granted. The Clerk

shall file the answering brief submitted at Docket Entry No. 36 in No. 17-56532

and at Docket Entry No. 16 in No. 18-56324.

      AFFIRMED.




                                            3                                     17-56532